DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 11/11/2020 in which claims 16-17 and 19-24 are pending. Claims 1-15 and 18 were canceled.

Response to Amendment
Applicant’s Arguments/Remarks filed on 11/11/2020 with respect to amended independent claim 16 have been fully considered. Applicant’s arguments are addressed below. The independent claim 16 has not overcome the claim rejections as shown below. Based on the amendment to claims 18 and 22, the Claim Objections previously presented in the Non-Final Action mailed on 08/11/2020 has been withdrawn.
Claims 16-17 and 19-24 are pending.
Claims 1-15 and 18 were canceled.

Response to Arguments
Regarding amended independent claim 16, Applicant argues that “Lin does not appear to disclose or suggest that dual band antenna 100 is connected or mounted to the access point metal platform such that the dual antenna 100 is rotatable relative to the access point metal platform”.
Based on the amended feature of the claim reciting, “a first external antenna module coupled to the housing such that the first external antenna module is rotatable relative to the housing”, further search was conducted. As discussed below in the Office Action, Lin discloses that each antenna element includes a screw thread in the connector body, which indicates that each antenna element is rotatable (Lin, Figs. 1-5, [0042]-[0044]). Additionally, the newly found (Thermond, Fig. 3, [0035], Fig. 5, [0047]).

Therefore, based on the combination of the prior arts of Lin, Liu and Thermond, the amended independent claim 16 is rendered unpatentable. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2014/0368400), hereinafter “Lin” in view of Liu et al. (US 2016/0380352) (provided in the IDS), hereinafter “Liu”, and further in view of Thermond US 2005/0250543.

As to claim 16, Lin teaches a WiFi access point (Lin, [0029], [0036], Figs 1A, 1B, 2 and 3, [0043], Figs. 5A-5C, a WiFi access point platform including dual band antennas 100), comprising: 
(Lin, Figs. 1-5, [0042]-[0044], the antennas are connected with a WiFi access point metal platform); and
a first external antenna module coupled to the housing (Lin, Figs. 1A-1B, Figs. 2-5, [0037], the dual band antenna 100 is connected to the WiFi access point metal platform), the first external antenna module having an external cover (Lin, Figs. 1A-1B, Fig. 2, [0037], the dual band antenna 100 includes an upper domed body 110 that houses the components of the dual band antenna 100), the first external antenna module comprising a first multi-mode antenna and a second multi-mode antenna (Lin, Figs. 2-3, [0040]-[0041], the dual band antenna 100 includes a first antenna element 250 that operates at a relatively higher frequency band of the antenna 100, for example 5-5.8 GHz. The dual band antenna 100 also includes a second antenna element 260 that operates at a relatively lower frequency band of the antenna 100, for example 2.4 GHz), the first multi-mode antenna configured to operate at a first frequency (Lin, Figs. 2-3, [0040]-[0041], the second antenna element 260 that operates at a relatively lower frequency band of the antenna 100, for example 2.4 GHz), the second multi-mode antenna configured to operate at a second frequency (Lin, Figs. 2-3, [0040]-[0041], the first antenna element 250 that operates at a relatively higher frequency band of the antenna 100, for example 5-5.8 GHz), the first frequency being different from the second frequency (Lin, Figs. 2-3, [0040]-[0041], the relatively lower frequency band of 2.4 GHz is different from the relatively higher frequency band of 5-5.8 GHz); 
the first multi-mode antenna configurable in one of a plurality of radiation pattern modes for the first frequency (Lin, Figs. 2-3, [0040]-[0041], [0047], Figs. 8A-8B, the second antenna element 260 that operates at 2.4 GHz has a corresponding radiation pattern shown in Figs. 8A-8B), wherein each radiation pattern mode of the plurality of radiation pattern modes for the first frequency is associated with a distinct radiation pattern (Lin, Figs. 2-3, [0040]-[0041], [0047], Figs. 8A-8B, the radiation pattern shown in Figs. 8A-8B for the second antenna element 260 that operates at 2.4 GHz frequency is an exemplary radio pattern of the possible radiation patterns for the second antenna element 260); 
the second multi-mode antenna configurable in one of a plurality of radiation pattern modes for the second frequency (Lin, Figs. 2-3, [0040]-[0041], [0047], Figs. 9A-9B, the first antenna element 250 that operates at 5-5.8 GHz has a corresponding radiation pattern shown in Figs. 9A-9B), wherein each radiation pattern mode of the plurality of radiation pattern modes for the second frequency is associated with a distinct radiation pattern (Lin, Figs. 2-3, [0040]-[0041], [0047], Figs. 9A-9B, the radiation pattern shown in Figs. 9A-9B for the first antenna element 250 that operates at 5-5.8 GHz frequency is an exemplary radio pattern of the possible radiation patterns for the first antenna element 250).

Lin teaches the claimed limitations as stated above. Lin further discloses that each antenna element includes a screw thread in the connector body, which indicates that each antenna element is rotatable (Lin, Figs. 1-5, [0042]-[0044]). However, Lin does not explicitly teach the following features: regarding claim 16, such that the first external antenna module is rotatable relative to the housing;
a processor configured to:
determine a rotation angle of the first external antenna module, 
configure the first multi-mode antenna in one of the plurality of radiation pattern modes for the first frequency based, at least in part, on the rotation angle; and 
configure the second multi-mode antenna in one of the plurality of radiation pattern modes for the second frequency based at least in part on the rotation angle of the first external antenna module.

However, Liu teaches a processor configured to:
(Liu, Fig. 1, [0042]-[0049], Fig. 3, [0072]-[0082], a detection unit is configured to detect a current orientation of the antenna, where the orientation includes a current mechanical azimuth and a current mechanical downtilt of the antenna), 
configure the first multi-mode antenna in one of the plurality of radiation pattern modes for the first frequency based, at least in part, on the rotation angle (Liu, Fig. 1, [0042]-[0049], Fig. 3, [0072]-[0082], the orientation of the beam of multiple element arrays in the antenna are adjusted based on the orientation parameters of the antenna, including the current mechanical azimuth and the current mechanical downtilt of the antenna. The antenna includes multiple element arrays, where the orientation of the beam for the multiple element arrays in the antenna are adjusted, and each element array in the antenna corresponds to a frequency band); and 
configure the second multi-mode antenna in one of the plurality of radiation pattern modes for the second frequency based at least in part on the rotation angle of the first external antenna module (Liu, Fig. 1, [0042]-[0049], Fig. 3, [0072]-[0082], the orientation of the beam of multiple element arrays in the antenna are adjusted based on the orientation parameters of the antenna, including the current mechanical azimuth and the current mechanical downtilt of the antenna. The antenna includes multiple element arrays (a second antenna array), where the orientation of the beam for the multiple element arrays in the antenna are adjusted, and each element array in the antenna corresponds to a frequency band).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin to have the features, as taught by Liu, in order to separately adjust multiple element arrays in the antenna that are corresponding to each frequency band, thereby improving the antenna performance (Liu, [0005], [0030]).



However, Thermond teaches such that the first external antenna module is rotatable relative to the housing (Thermond, Fig. 3, [0035], Fig. 5, [0047], the antenna (i.e. antenna 104 or 172) is rotatable relative to the access point housing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin and Liu to have the features, as taught by Thermond, in order to place the antenna into a substantially optimal orientation that maximizes signal quality to each communication device communicatively coupled to the base station or access point (Thermond, [0009], [0012], [0047]).

Lin and Liu teach the claimed limitations as stated above. Lin and Liu do not explicitly teach the following features: regarding claim 19, wherein the processor is operable to survey a metric from a baseband processor and select a radiation pattern mode for each of the first multi-mode antenna and the second multi-mode antenna based at least in part on the metric.

As to claim 19, Thermond teaches wherein the processor is operable to survey a metric from a baseband processor and select a radiation pattern mode for each of the first multi-mode antenna and the second multi-mode antenna based at least in part on the metric (Thermond, [0009], [0010], Fig. 3, [0035], Fig. 4, Fig. 5, [0047], Fig. 7, [0053]-[0054], a signal quality or a received signal strength is measured for the baseband processor, where a rotational position or orientation is determined for each antenna based on the measured signal quality or RSSI).

(Thermond, [0009], [0012], [0047]).

As to claim 21, Lin teaches further comprising:
a second external antenna module coupled to the housing (Lin, [0029], [0036], Figs 1A, 1B, 2-4, [0037], [0043], Figs. 5A-5C, the WiFi access point metal platform includes dual band antennas 100. As shown in Figs. 5A-5C, the WiFi access point includes a second antenna 100 connected via a second hub 530 to the WiFi access point metal platform). 

Lin and Liu teach the claimed limitations as stated above. Lin further discloses that each antenna element includes a screw thread in the connector body, which indicates that each antenna element is rotatable (Lin, Figs. 1-5, [0042]-[0044]). However, Lin and Liu do not explicitly teach the following features: regarding claim 21, such that the second external antenna module is rotatable relative to the housing.

However, Thermond teaches such that the second external antenna module is rotatable relative to the housing (Thermond, Fig. 3, [0035], Fig. 5, [0047], the antenna (i.e. antenna 106 or 174) is rotatable relative to the access point housing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin and Liu to have the features, as taught by Thermond, in order to place the antenna into a substantially optimal orientation that (Thermond, [0009], [0012], [0047]).

As to claim 22, Lin teaches wherein the second external antenna module (Lin, [0029], [0036], Figs 1A, 1B, 2 and 3, [0043], Figs. 5A-5C, the WiFi access point platform includes dual band antennas 100, as shown in Figs. 5A-5C the WiFi access point includes a second antenna 100 connected to a second hub 530) has an external cover (Lin, Figs. 1A-1B, Fig. 2, [0037], the dual band antenna 100 includes an upper domed body 110 that houses the components of the dual band antenna 100), the second external antenna module comprises a third multi-mode antenna and a fourth multi-mode antenna (Lin, Figs. 2-3, [0040]-[0041], the dual band antenna 100 includes a first antenna element 250 that operates at a relatively higher frequency band of the antenna 100, for example 5-5.8 GHz. The dual band antenna 100 also includes a second antenna element 260 that operates at a relatively lower frequency band of the antenna 100, for example 2.4 GHz), the third multi-mode antenna configured to operate at the first frequency (Lin, Figs. 2-3, [0040]-[0041], the second antenna element 260 that operates at a relatively lower frequency band of the antenna 100, for example 2.4 GHz), the fourth multi-mode antenna configured to operate at the second frequency (Lin, Figs. 2-3, [0040]-[0041], the first antenna element 250 that operates at a relatively higher frequency band of the antenna 100, for example 5-5.8 GHz); 
the third multi-mode antenna configurable in one of the plurality of radiation pattern modes for the first frequency (Lin, Figs. 2-3, [0040]-[0041], [0047], Figs. 8A-8B, the second antenna element 260 that operates at 2.4 GHz has a corresponding radiation pattern shown in Figs. 8A-8B); 
the fourth multi-mode antenna configurable in one of the plurality of radiation pattern modes for the second frequency (Lin, Figs. 2-3, [0040]-[0041], [0047], Figs. 9A-9B, the first antenna element 250 that operates at 5-5.8 GHz has a corresponding radiation pattern shown in Figs. 9A-9B).

Lin teaches the claimed limitations as stated above. Lin does not explicitly teach the following features: regarding claim 22, the processor further configured to: 
determine a rotation angle of the second external antenna module; 
configure the third multi-mode antenna in one of the plurality of radiation pattern modes for the first frequency based, at least in part, on the rotation angle of the second external antenna module; and 
configure the fourth multi-mode antenna in one of the plurality of radiation pattern modes for the second frequency based, at least in part, on the rotation angle of the second external antenna module.

However, Liu teaches the processor further configured to: 
determine a rotation angle of the second external antenna module (Liu, Fig. 1, [0042]-[0049], Fig. 3, [0072]-[0082], a detection unit is configured to detect a current orientation of the antenna, where the orientation includes a current mechanical azimuth and a current mechanical downtilt of the antenna; 
configure the third multi-mode antenna in one of the plurality of radiation pattern modes for the first frequency based, at least in part, on the rotation angle of the second external antenna module (Liu, Fig. 1, [0042]-[0049], Fig. 3, [0072]-[0082], the orientation of the beam of multiple element arrays in the antenna are adjusted based on the orientation parameters of the antenna, including the current mechanical azimuth and the current mechanical downtilt of the antenna. The antenna includes multiple element arrays, where the orientation of the beam for the multiple element arrays in the antenna are adjusted, and each element array in the antenna corresponds to a frequency band); and 
(Liu, Fig. 1, [0042]-[0049], Fig. 3, [0072]-[0082], the orientation of the beam of multiple element arrays in the antenna are adjusted based on the orientation parameters of the antenna, including the current mechanical azimuth and the current mechanical downtilt of the antenna. The antenna includes multiple element arrays (a second antenna array), where the orientation of the beam for the multiple element arrays in the antenna are adjusted, and each element array in the antenna corresponds to a frequency band).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin to have the features, as taught by Liu, in order to separately adjust multiple element arrays in the antenna that are corresponding to each frequency band, thereby improving the antenna performance (Liu, [0005], [0030]).

Claims 17, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2014/0368400), hereinafter “Lin” in view of Liu et al. (US 2016/0380352) (provided in the IDS), hereinafter “Liu”, and further in view of Thermond US 2005/0250543, and further in view of Piazza et al. (U.S. Pat. No. 9,263,798) (provided in the IDS), hereinafter “Piazza”.

As to claim 17, Lin teaches wherein the first frequency is 2.4 GHz (Lin, Figs. 2-3, [0040]-[0041], [0045]-[0047], the second antenna element 260 that operates at a relatively lower frequency band of the antenna 100, for example 2.4 GHz) and the second frequency is 5 GHz (Lin, Figs. 2-3, [0040]-[0041], the first antenna element 250 that operates at a relatively higher frequency band of the antenna 100, for example 5-5.8 GHz).

5.0 GHz.

However, Piazza teaches 5.0 GHz (Piazza, Fig. 1, Fig. 2, col 4 ln 19-67, col 5 ln 20-33, Fig. 13, col 11 ln 58-67, col 12 ln 1-29, Fig. 14A, col 12 ln 30-46, the antennas (first and second antennas) operate at a frequency of 2.4 GHz and at a frequency range of 5-6 GHz WiFi bands. The second frequency is approximately 5 GHz).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin, Liu and Thermond to have the features, as taught by Piazza, in order to address the requirements of more efficient use of spectrum resources and improve the overall performance of the wireless communication systems in which the reconfigurable antenna apparatuses/systems are involved (Piazza, col 1 ln 15-24).

As to claim 20, Lin teaches wherein each of the first multi-mode antenna and the second multi-mode antenna comprise (Lin, Figs. 1A-1B, [0037], Figs. 2-3, [0040]-[0041], the second antenna element 260 and first antenna element 250): 
a radiating antenna element (Lin, Figs. 1A-1B, [0037], Figs. 2-3, [0040]-[0041], the second antenna element 260 includes a radiator (i.e. folded radiator), and the first antenna element 250 also includes a radiator (i.e. look-shaped radiator)).


a reference ground. 

However, Piazza teaches a parasitic element (Piazza, Fig. 1, Fig. 2, col 4 ln 19-67, col 5 ln 20-33, Fig. 13, col 11 ln 58-67, col 12 ln 1-29, an antenna apparatus 100 includes one or more first antennas 120 and one or more second antennas 130, where each of the antennas 120 and 130 includes parasitic elements 220 and 260 located near the active element 210 and 250); and 
a reference ground (Piazza, Fig. 1, Fig. 2, col 4 ln 19-67, col 5 ln 20-33, Fig. 13, col 11 ln 58-67, col 12 ln 1-29, the antennas 120 and 130, and parasitic elements 220 and 260 are positioned on the reflective layer 110 which is connected to the ground and acts as a ground plate electrically). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin, Liu and Thermond to have the features, as taught by Piazza, in order to reflect and direct part of the electromagnetic radiation received and/or transmitted, thereby having a high efficiency and small size antenna apparatus (Piazza, col 5 ln 3-15, col 5 ln 36-60).

As to claim 23, Lin teaches wherein each of the third multi-mode antenna and the fourth multi-mode antenna comprise (Lin, Figs. 1A-1B, [0037], Figs. 2-3, [0040]-[0041], [0043], Figs. 5A-5C, the second antenna element 260 and first antenna element 250): 
(Lin, Figs. 1A-1B, [0037], Figs. 2-3, [0040]-[0041], the second antenna element 260 includes a radiator (i.e. folded radiator), and the first antenna element 250 also includes a radiator (i.e. look-shaped radiator)).

Lin, Liu and Thermond teach the claimed limitations as stated above. Lin, Liu and Thermond do not explicitly teach the following underlined features: regarding claim 23, a parasitic element; and 
a reference ground.

However, Piazza teaches a parasitic element (Piazza, Fig. 1, Fig. 2, col 4 ln 19-67, col 5 ln 20-33, Fig. 13, col 11 ln 58-67, col 12 ln 1-29, an antenna apparatus 100 includes one or more first antennas 120 and one or more second antennas 130, where each of the antennas 120 and 130 includes parasitic elements 220 and 260 located near the active element 210 and 250); and 
a reference ground (Piazza, Fig. 1, Fig. 2, col 4 ln 19-67, col 5 ln 20-33, Fig. 13, col 11 ln 58-67, col 12 ln 1-29, the antennas 120 and 130, and parasitic elements 220 and 260 are positioned on the reflective layer 110 which is connected to the ground and acts as a ground plate electrically). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin, Liu and Thermond to have the features, as taught by Piazza, in order to reflect and direct part of the electromagnetic radiation received and/or transmitted, thereby having a high efficiency and small size antenna apparatus (Piazza, col 5 ln 3-15, col 5 ln 36-60).

As to claim 24, Lin teaches further comprising: 
(Lin, [0029], [0036], Figs 1A, 1B, 2 and 3, [0043], Figs. 5A-5C, the WiFi access point metal platform includes dual band antennas 100, as shown in Figs. 5A-5C the WiFi access point includes a third antenna 100 connected via a third hub 530 to the WiFi access point metal platform).

Lin and Liu teach the claimed limitations as stated above. Lin further discloses that each antenna element includes a screw thread in the connector body, which indicates that each antenna element is rotatable (Lin, Figs. 1-5, [0042]-[0044]). However, Lin and Liu do not explicitly teach the following features: regarding claim 24, such that the third external antenna module is positioned between the first external antenna module and the second external antenna module, the third external antenna module rotatable relative to the housing, the third external antenna module comprising a plurality of parasitic elements.

However, Thermond teaches the third external antenna module rotatable relative to the housing (Thermond, [0030], Fig. 3, [0035], Fig. 5, [0047], the antenna (i.e. antenna 106, 174, or any other antenna configuration such as third antenna) is rotatable relative to the access point housing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin and Liu to have the features, as taught by Thermond, in order to place the antenna into a substantially optimal orientation that maximizes signal quality to each communication device communicatively coupled to the base station or access point (Thermond, [0009], [0012], [0047]).

Lin, Liu and Thermond teach the claimed limitations as stated above. Lin, Liu and Thermond do not explicitly teach the following underlined features: regarding claim 24, such that 

However, Piazza teaches such that the third external antenna module is positioned between the first external antenna module and the second external antenna module (Piazza, Fig. 1, Fig. 2, col 4 ln 19-67, col 5 ln 20-33, Fig. 13, col 11 ln 58-67, col 12 ln 1-29, Fig. 14A, col 12 ln 30-37, an antenna apparatus 100 includes one or more first antennas 120 and one or more second antennas 130. As shown in Fig. 1, one antenna 130 is located between two 120 antennas), the third external antenna module comprising a plurality of parasitic elements (Piazza, Fig. 1, Fig. 2, col 4 ln 19-67, col 5 ln 20-33, Figs. 10A-10C, col 10 ln 44-67, col 11 ln 1-7, Fig. 13, col 11 ln 58-67, col 12 ln 1-29, Fig. 14A, col 12 ln 30-37, the antenna includes parasitic elements 220 and 260 located near the active element 210 and 250).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lin, Liu and Thermond to have the features, as taught by Piazza, in order to reflect and direct part of the electromagnetic radiation received and/or transmitted, thereby having a high efficiency and small size antenna apparatus (Piazza, col 5 ln 3-15, col 5 ln 36-60).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473